Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 26, 2019

The Court of Appeals hereby passes the following order:

A19A2150. IN RE TIMOTHY O. MCCALEP.

      On September 12, 2018, the trial court found attorney Timothy O. McCalep in
contempt for failure to appear at a trial calendar call and ordered that he pay a fine.
On October 12, 2018, McCalep filed in the trial court a brief purporting to appeal to
this Court from the contempt order. In February 2019, McCalep inquired as to why
the court had set a hearing for him to explain why he had not paid the fine as ordered.
In response, the court advised that it was moving forward with the case as no notice
of appeal had been filed. On March 3, 2019, McCalep filed a notice of appeal. We
lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Because McCalep filed his notice of appeal
172 days after entry of the trial court’s order, his appeal is untimely, and it is hereby
DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/26/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.